DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 01/11/2021. Claims 1-3, 5-13, and 15-20 are pending in the case. Claims 1, 11, and 20 are independent claims.

Response to Arguments
Applicant's amendments to paragraph 21 of the specification and arguments regarding the objections to the specification are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheth et al. (U.S. Pat. App. Pub. No. 2012/0042022, hereinafter Sheth) in view of Cole et al. (U.S. Pat. App. Pub. No. 2016/0188590, hereinafter Cole).

As to independent claim 1, Sheth teaches:
A method comprising (title, abstract, paragraph 7):
accessing, via a network, a plurality of storylines, each storyline having a time and a geographic location (paragraph 27, the text messages are stored on a remote computer system and accessed by server 20 over a network; paragraph 18, a post to a social media service (e.g., a Twitter™ “tweet,” a post to Facebook™, etc.); paragraph 24, text messages may also contain metadata, which may be extra information attached to the text message (or to the file containing the text message) which may not appear in the body of the message, and metadata may include the date and time the text message was composed or sent, information about the author, or information about the geographic location from where the text message was sent. See also Cole at: paragraph 20, a “storyline” is a series of temporally ordered news events of the same story. Paragraph 12, a “story” is an aggregation of related news events. Figure 1, news events 102. Figure 5, news events with named entities 502. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C. Figure 6);
determining, using one or more computing machines, themes in the plurality of storylines (paragraph 28, may perform an analysis on the text messages in order to determine a thematic, spatial, or temporal attribute of the collective text messages. See also Cole at: paragraph 20, a “story” is a set of topically related news events. Paragraph 
providing, as a digital transmission, an output representing the identified one or more prospects (figure 2, step 216).
Sheth does not appear to expressly teach:
identifying, using the one or more computing machines, a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme;
generating, using the one or more computing machines, an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis comprises:
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category, and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization 
identifying, using the one or more computing machines, one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations.
Cole teaches:
identifying, using the one or more computing machines, a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme (Paragraph 20, a “news event” is one or more news articles covering reported news. Figure 5, news events with named entities 502. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C);
generating, using the one or more computing machines, an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis comprises (Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare the lsh key 506, distance between LSH keys less than a threshold 508. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or 
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category (Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare the lsh key 506, distance between LSH keys less than a threshold 508. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C. Paragraph 33, the event encoding module 206 can determine a category of a news event 102A-C), and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event (Paragraph 20, a “storyline” is a series of temporally ordered news events of the same story. Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare the lsh key 506, distance between LSH keys less than a threshold 508);
identifying, using the one or more computing machines, one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth to include the event analysis of Cole to help provide a big picture of events from the flood of information provided online (see Cole at paragraphs 2 and 12).

As to dependent claim 2, Sheth further teaches the plurality of storylines are derived from publicly accessible posts in a social networking service (paragraph 18, a post to a social media service (e.g., a Twitter™ “tweet,” a post to Facebook™, etc.); paragraph 64).

As to dependent claim 3, Sheth further teaches the themes determined from the storylines comprises a topic of a storyline or a tag for the storyline that is different from the time and different from the geographic location (paragraphs 25, 65, and 70).

As to dependent claim 5, Sheth further teaches determining the themes from the storylines comprises determining themes based on top-weighted keywords in a text of the storylines (paragraph 6, term frequency values and association strength values for the event descriptor terms, and term frequency values and the association strength values to generate term weight values for the event 

As to dependent claim 10, Sheth further teaches associating the one or more storylines from the plurality of storylines with the identified event is further based on one or more user-provided rules (Paragraph 62, the user may select Jun. 12, 2009 as a temporal constraint via input and the United States as a geographic constraint. See also Patton at paragraph 44, a combination of event parameters defining the event is explicitly defined by a user, and can be a calendar even, a recurring event, or any other event defined in any suitable manner).

As to independent claim 11, Sheth teaches:
A non-transitory machine-readable medium storing instruction which, when executed by one or more computing machines, cause the one or more computing machines to implement operations comprising (title, abstract, paragraph 7):
accessing a plurality of storylines, each storyline having a time and a geographic location (paragraph 27, the text messages are stored on a remote computer system and accessed by server 20 over a network; paragraph 18, a post to a social media service (e.g., a Twitter™ “tweet,” a post to Facebook™, etc.); paragraph 24, text messages may also contain metadata, which may be extra information attached to the text message (or to the file containing the text message) which may not appear in the body of the message, and metadata may include the date and time the text message was composed or sent, information about the author, or information about the geographic location from where the text message was sent. See also Cole at: paragraph 20, a “storyline” is a series of temporally ordered news events of the same story. Paragraph 12, a “story” is 
determining themes in the plurality of storylines (paragraph 28, may perform an analysis on the text messages in order to determine a thematic, spatial, or temporal attribute of the collective text messages. See also Cole at: paragraph 20, a “story” is a set of topically related news events. Paragraph 33, the category of the news event 102A-C can be determined using a supervised topic model, such as sLDA. A supervised topic model technique may take news event data and associate words in the news event data to one or more topics of a plurality of topics in the news event data);…
providing, as a digital transmission, an output representing the identified one or more prospects (figure 2, step 216).
Sheth does not appear to expressly teach:
identifying a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme;
generating an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis comprises:
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event 
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event;
identifying one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations.
Cole teaches:
identifying a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme (Paragraph 20, a “news event” is one or more news articles covering reported news. Figure 5, news events with named entities 502. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C);
generating an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis comprises (Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare 
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category (Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare the lsh key 506, distance between LSH keys less than a threshold 508. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C. Paragraph 33, the event encoding module 206 can determine a category of a news event 102A-C), and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event (Paragraph 20, a “storyline” is a series of temporally ordered news events of the same story. Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare the lsh key 506, distance between LSH keys less than a threshold 508);
identifying one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations (Paragraph 50, ranking using popularity; views and/or comments of a news event associated with the story, number of shares of a news event associated with the story, tweets related to the story, and likes of a news event in the social media, among others. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth to include the event analysis of Cole to help provide a big picture of events from the flood of information provided online (see Cole at paragraphs 2 and 12).

As to dependent claim 12, Sheth further teaches the plurality of storylines are derived from publicly accessible posts in a social networking service (paragraph 18, a post to a social media service (e.g., a Twitter™ “tweet,” a post to Facebook™, etc.); paragraph 64).

As to dependent claim 13, Sheth further teaches the themes determined from the storylines comprises a topic of a storyline or a tag for the storyline that is different from the time and different from the geographic location (paragraphs 25, 65, and 70).

As to dependent claim 15, Sheth further teaches determining the themes from the storylines comprises determining themes based on top- weighted keywords in a-text of the storylines (paragraph 

As to independent claim 20, Sheth teaches:
A system comprising (title, abstract, paragraph 7):
processing hardware of one or more computing machines (paragraphs 7, 53, and 78);
a memory storing instruction which, when executed by the processing hardware, cause the one or more computing machines to implement operations comprising (paragraphs 7, 53, and 78):
accessing a plurality of storylines, each storyline having a time and a geographic location (paragraph 27, the text messages are stored on a remote computer system and accessed by server 20 over a network; paragraph 18, a post to a social media service (e.g., a Twitter™ “tweet,” a post to Facebook™, etc.); paragraph 24, text messages may also contain metadata, which may be extra information attached to the text message (or to the file containing the text message) which may not appear in the body of the message, and metadata may include the date and time the text message was composed or sent, information about the author, or information about the geographic location from where the text message was sent. See also Cole at: paragraph 20, a “storyline” is a series of temporally ordered news events of the same story. Paragraph 12, a “story” is an aggregation of related news events. Figure 1, news events 102. Figure 5, news events with named entities 502. Paragraph 32, the named entities can include 
determining themes in the plurality of storylines (paragraph 28, may perform an analysis on the text messages in order to determine a thematic, spatial, or temporal attribute of the collective text messages. See also Cole at: paragraph 20, a “story” is a set of topically related news events. Paragraph 33, the category of the news event 102A-C can be determined using a supervised topic model, such as sLDA. A supervised topic model technique may take news event data and associate words in the news event data to one or more topics of a plurality of topics in the news event data);…
providing, as a digital transmission, an output representing the identified one or more prospects (figure 2, step 216).
Sheth does not appear to expressly teach:
identifying a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme;
generating an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic locations and the event theme of each of the plurality of events, wherein performing the machine learning model analysis comprises:
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline 
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event;
identifying one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations.
Cole teaches:
identifying a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme (Paragraph 20, a “news event” is one or more news articles covering reported news. Figure 5, news events with named entities 502. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C);
generating an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic locations and 
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category (Figure 5, news event based on named entities, etc. 502, calculate LSH key 504, compare the lsh key 506, distance between LSH keys less than a threshold 508. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C. Paragraph 33, the event encoding module 206 can determine a category of a news event 102A-C), and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event (Paragraph 20, a “storyline” is a 
identifying one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations (Paragraph 50, ranking using popularity; views and/or comments of a news event associated with the story, number of shares of a news event associated with the story, tweets related to the story, and likes of a news event in the social media, among others. Paragraph 32, the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event 102A-C); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth to include the event analysis of Cole to help provide a big picture of events from the flood of information provided online (see Cole at paragraphs 2 and 12).

Claims 6-8 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheth in view of Cole and Patton et al. (U.S. Pat. App. Pub. No. 2015/0186497, hereinafter Patton).

As to dependent claim 6, the rejection of claim 1 is incorporated.

Patton teaches determining the themes from the storylines comprises using a theme generation module trained via machine learning (paragraph 47, features can be learned, selected (e.g., manually or automatically), computed, or otherwise determined, and the set of features can be dynamic or substantially static, and each feature type can be a categorization, such as a broad topic or theme (e.g., conflict, violence, fire), and the feature types can additionally include subdivisions of categorizations: classifications (e.g., fire, smoke, ball, 49ers), or any suitable number of subclasses, and these feature types can subsequently be used to characterize the event; paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole to include the event analysis of Patton to separate social networking service content that is relevant to an event from content that is irrelevant to an event (see Patton at paragraph 3).

As to dependent claim 7, Sheth as modified by Cole not appear to expressly teach the theme generation module comprises a supervised machine learning model.
Patton teaches the theme generation module comprises a supervised machine learning model (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole to include the event analysis of Patton to separate social networking service content that is relevant to an event from content that is irrelevant to an event (see Patton at paragraph 3).

claim 8, Sheth as modified by Cole not appear to expressly teach the theme generation module comprises an unsupervised machine learning topic modeling model.
Patton teaches the theme generation module comprises an unsupervised machine learning topic modeling model (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole to include the event analysis of Patton to separate social networking service content that is relevant to an event from content that is irrelevant to an event (see Patton at paragraph 3).

As to dependent claim 16, the rejection of claim 11 is incorporated.
Sheth as modified by Cole not appear to expressly teach determining the themes from the storylines comprises using a theme generation module trained via machine learning.
Patton teaches determining the themes from the storylines comprises using a theme generation module trained via machine learning (paragraph 47, features can be learned, selected (e.g., manually or automatically), computed, or otherwise determined, and the set of features can be dynamic or substantially static, and each feature type can be a categorization, such as a broad topic or theme (e.g., conflict, violence, fire), and the feature types can additionally include subdivisions of categorizations: classifications (e.g., fire, smoke, ball, 49ers), or any suitable number of subclasses, and these feature types can subsequently be used to characterize the event; paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole to include the event analysis of Patton to separate social networking service content that is relevant to an event from content that is irrelevant to an event (see Patton at paragraph 3).

claim 17, Sheth as modified by Cole not appear to expressly teach the theme generation module comprises a supervised machine learning model.
Patton teaches the theme generation module comprises a supervised machine learning model (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole to include the event analysis of Patton to separate social networking service content that is relevant to an event from content that is irrelevant to an event (see Patton at paragraph 3).

As to dependent claim 18, Sheth as modified by Cole not appear to expressly teach the theme generation module comprises an unsupervised machine learning topic modeling model.
Patton teaches the theme generation module comprises an unsupervised machine learning topic modeling model (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole to include the event analysis of Patton to separate social networking service content that is relevant to an event from content that is irrelevant to an event (see Patton at paragraph 3).

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sheth in view of Cole, Patton, and Csomai et al. (U.S. Pat. App. Pub. No. 2010/0145678, hereinafter Csomai).

As to dependent claim 9, the rejection of claim 6 is incorporated.

Csomai teaches the theme generation module performs feature selection based on information gain and scores storylines, for association with a given theme, by adding information gain weights for text from the storyline (Paragraph 30, feature selection, that is, choosing discriminating and independent features, is key to any pattern recognition algorithm, and also helps researchers to better understand the data, which features are important, and how they are related to one another; paragraph 86, Features having higher information gain weights are more effective features for classification, speeding the algorithm; paragraph 31, use numeric values derived from the feature vectors to perform scoring and ranking of candidate entries. See also Patton at: paragraph 28, dynamically selecting the number of features; paragraph 47, the set of features can be learned, selected (e.g., manually or automatically), computed, or otherwise determined. The set of features can be dynamic or substantially static; paragraph 75, selecting the reduced feature set (feature subset) functions to reduce the number of feature values processed by the event determination module to decrease computation time and/or increase resource utilization efficiency, and the machine learning techniques and/or models used to select the reduced feature set can be substantially static or dynamically change over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole and Patton to include the event analysis of extraction techniques of Csomai to improve processing speed and efficiency by reducing the dimensionality of the problem (see Csomai at paragraph 30).
9.
The method of claim 6, wherein.

As to dependent claim 19, the rejection of claim 16 is incorporated.
Sheth as modified by Cole and Patton does not appear to expressly teach a storyline association module that performs feature selection based on information gain and scores storylines, for association with a given theme, by adding information gain weights for text from the storyline.
Csomai teaches a storyline association module that performs feature selection based on information gain and scores storylines, for association with a given theme, by adding information gain weights for text from the storyline (Paragraph 30, feature selection, that is, choosing discriminating and independent features, is key to any pattern recognition algorithm, and also helps researchers to better understand the data, which features are important, and how they are related to one another; paragraph 86, Features having higher information gain weights are more effective features for classification, speeding the algorithm; paragraph 31, use numeric values derived from the feature vectors to perform scoring and ranking of candidate entries. See also Patton at: paragraph 28, dynamically selecting the number of features; paragraph 47, the set of features can be learned, selected (e.g., manually or automatically), computed, or otherwise determined. The set of features can be dynamic or substantially static; paragraph 75, selecting the reduced feature set (feature subset) functions to reduce the number of feature values processed by the event determination module to decrease computation time and/or increase resource utilization efficiency, and the machine learning techniques and/or models used to select the reduced feature set can be substantially static or dynamically change over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the event-oriented text message analysis of Sheth as modified by Cole and Patton to include the event analysis of extraction techniques of Csomai to improve processing speed and efficiency by reducing the dimensionality of the problem (see Csomai at paragraph 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123